Citation Nr: 0025088	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Peyronie's disease 
secondary to service-connected residuals of status post 
radical prostatectomy for prostate adenocarcinoma, as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966.

This case first came before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1999, the 
Board remanded 

this case in order to accomplish additional development of 
the evidence.  The requested actions have been completed, and 
the case is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  An etiological or causal relationship between the 
veteran's Peyronie's disease and his radical prostatectomy 
for prostate adenocarcinoma is not shown.


CONCLUSION OF LAW

Peyronie's disease is not proximately due to or the result of 
service-connected radical prostatectomy for prostate 
adenocarcinoma, as a result of herbicide exposure.  38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
It is not shown that any records of probative value that 
could be obtained, and which are not already associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends, essentially, that his Peyronie's 
disease is the product of, or is in some manner etiologically 
or causally related to, the radical prostatectomy for 

prostate adenocarcinoma he underwent in November 1994, and 
for which service connection was granted by VA in February 
1997.  After a review of the record, however, the Board finds 
that his contentions are not supported by the evidence, and 
that his claim fails.

VA regulations stipulate that a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall itself be service connected.  
38 C.F.R. § 3.310(a) (1999).  In support of his claim, Dr. R. 
A. Cohen, in a statement dated in September 1997, indicated 
that he had treated the veteran since 1994, when he was 
diagnosed with prostate cancer and underwent a radical 
prostatectomy.  Dr. Cohen noted that the veteran, subsequent 
to surgery, was found to have acquired Peyronie's disease, 
which he did not have prior to surgery, and opined that, 
"[t]hough there is no discreet relationship between the 
radical prostatectomy and Peyronie's disease, Peyronie's 
disease could have developed secondary to [the] vacuum device 
used for impotence and that[,] secondarily, this may be 
related to the above mentioned surgery."

The RO thereafter requested that Dr. Cohen furnish an 
explanation as to how Peyronie's disease could have developed 
secondary to the vacuum device used by the veteran for his 
impotence.  In a statement dated in November 1997, Dr. Cohen 
explained that, in his previous letter, he indicated that 
Peyronie's disease is not specifically related to prostate 
cancer or radical prostatectomy, but that Peyronie's disease 
could possibly be secondary to the vacuum device.  He noted 
that Peyronie's disease is usually a disease of unknown 
etiology, although one of the causes can be trauma to the 
penis, and explained that "[a] vacuum device could 
theoretically cause trauma to the penis due to the vacuum and 
the constriction band that is placed at the base of the 
penis."  Dr. Cohen, however, also noted that, to his 
knowledge, there was no specific relationship between vacuum 
devices and Peyronie's disease, and stated, "I simply mention 
that this could possibly be an explanation due to the trauma 
of the device and/or retention band at the base of the 
penis."


The statements prepared by Dr. Cohen, and in particular the 
statement dated in November 1997, are too speculative to 
furnish a basis upon which to conclude that the veteran's 
Peyronie's disease is etiologically or causally related to 
his radical prostatectomy.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  This position is supported by the report of 
the April 2000 VA genitourinary examination conducted 
pursuant to the Board's October 1999 remand.  In that report, 
the examining physician stated that, as to whether there was 
a relationship between the veteran's Peyronie's disease and 
his status post radical prostatectomy, these disabilities are 
"more likely not or definitely not related."  He explained 
that "Peyronie's disease is an independent entity and there 
is no literature to relate it to the performance of a radical 
prostatectomy to the best of my knowledge."  Likewise, with 
regard to whether the manifestation of Peyronie's disease is 
related to the vacuum erection device, the examining 
physician indicated that "again there is no literature that 
directly connects both things."  He explained that "[t]here 
is a theoretical possibility that they could be related 
although there is no literature to demonstrate that there is 
a cause effect relationship between [a] vacuum erection 
device and Peyronie's disease."  He noted that, "therefore, I 
would classify it as more likely not related."

In brief, the medical evidence demonstrates that a 
relationship between the veteran's Peyronie's disease and his 
radical prostatectomy is either conjectural, or that it is 
more likely that there is in fact no such relationship.  
While the veteran may allege that there is indeed such a 
relationship, he has not demonstrated that he has the 
requisite medical training or expertise that would render his 
assertions competent.  Moray v. Brown, 5 Vet. App. 211 
(1993), and Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim.



ORDER

Service connection for Peyronie's disease secondary to 
service-connected residuals of status post radical 
prostatectomy for prostate adenocarcinoma, as a result of 
herbicide exposure, is denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

